The libelant testified that on the 27th or 28th of March, 1937, a ceremony in which she took marriage vows was performed by somebody whom she could not identify; that thereupon the libelee assured her that they were married; that the parties lived together as man and wife for a little over three years thereafter; that the libelee treated her cruelly, and that subsequent to their last cohabitation his treatment put her in fear of bodily harm and that she left him suffering from a nervous breakdown; that subsequently she bore a child of whom the libelee is the father. The libelee denied no one of the specific facts thus testified to. He simply denied that he ever married the libelant. The master found that the parties were married, and found the facts necessary for a divorce. As to the latter there was clearly sufficient supporting evidence. As to the marriage, R. L., c. 338, s. 40, provides: "In all civil actions, except actions for criminal conversation, evidence of acknowledgment, cohabitation, and reputation is competent proof of marriage." The master could disregard the libelee's testimony, believe the libelant's, and find as he did.
Exceptions overruled.
All concurred. *Page 92